Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/22/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swearingen et al. US 2012/0245746 in view of Iwashima US 2014/0032002.

Swearingen teaches:
1, 2, and 3. A system comprising: 
a ram air turbine (RAT) automatic deployment controller see 2, FIG1) operatively connected to a first contactor (12) and to a second contactor (12) to automatically deploy a RAT based on the combined status (see contactor state logic GLC1, GLC2 of 32, FIG2 for RAT auto deploy, 28) of the first contactor and the second contactor.  

Swearingen fails to teach the particular aircraft generator, bus, contactor structure used. More particularly: 
a first AC bus configured to supply power from a first AC power source; 
a second AC bus configured to supply power from a second AC power source;  
5a first transformer rectifier unit (TRU) connected to the first AC bus and to a first contactor to convert AC power from the first AC bus to DC power and provide DC power to a first DC bus through the first contactor; 
a second TRU connected to the second AC bus and to a second contactor to convert AC power from the second AC bus to DC power and provide DC power to a second DC bus through 10the second contactor.
Iwashima teaches:
a first AC bus (ie. LH 230V AC BUS, FIG1) configured to supply power from a first AC power source (14L); 
a second AC bus (ie. RH 230V AC BUS) configured to supply power from a second AC power source (14R);  
5a first transformer rectifier unit (TRU, 251L) connected to the first AC bus and to a first contactor (contactor 285, let side), the first contactor is between the first TRU and a first DC essential bus (see contactor between first TRU 251L and essential bus 22L)  to convert AC power from the first AC bus to DC power and provide DC power to a first DC bus through the first contactor; 
a second TRU (251R) connected to the second AC bus and to a second contactor (285, right side) to convert AC power from the second AC bus to DC power and provide DC power to a second DC bus through 10the second contactor.	It would have been obvious to provide the known aircraft bus structure as taught by Iwashima into the system of Swearingen with the motivation of providing a known bus structure to realize the aircraft system only generically disclosed by Swearingen. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swearingen et al. US 2012/0245746 in view of Iwashima US 2014/0032002 and Compton et al. US 2020/0017232.

Iwashima further teaches (noting motivation for combining the bus structure provided above)
	an AC essential bus tie contactor (AETC) selectively connecting between an AC essential bus and the first and second AC busses (see contactor between first TRU 251L and essential bus 22L) .

Swearingen teaches the explicit circuitry used to control the RAT contactor (solenoid, 28, FIG2). However Swearingen/Iwashima are silent in regard to the control circuit used to control the contacts between said bus ties. One of ordinary skill in the art would recognize that the contactors would need to be controlled by some means however said means is not taught, more particular:
 10an AETC controller connected to switch the AETC between a first state connecting the AC essential bus to the first AC bus and a second state connecting the AC essential bus to the second AC bus. 
Compton explicitly teaches use of a controller (73, FIG2) to control the contactors within an aircraft bus tie system (See FIG2).
It would have been obvious to incorporate said controller (ie. “AETC”) to control said bus ties within the system of Swearingen/Iwashima with a control means as taught by Compton with the motivation of providing a known means to achieve the desired contactor control.
 
Allowable Subject Matter
Claims 5-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836